                       Case 18-19441-EPK         Doc 136     Filed 10/11/18      Page 1 of 3




         ORDERED in the Southern District of Florida on October 11, 2018.




                                                                Erik P. Kimball, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:

        160 Royal Palm, LLC,                                  Case No. 18-19441-EPK

              Debtor.                                         Chapter 11
        ____________________________________/

         ORDER APPROVING APPLICATION FOR EMPLOYMENT OF PHILIP J. LANDAU,
         ESQ. AND THE LAW FIRM OF SHRAIBERG, LANDAU & PAGE, P.A. AS SPECIAL
                   LITIGATION COUNSEL TO THE DEBTOR PURSUANT TO
                   SECTIONS 327(A) AND 328 OF THE BANKRUPTCY CODE

                 THIS MATTER came before the Court on October 10, 2018, upon Debtor in Possession,

        160 Royal Palm, LLC’s (the “Debtor”), Application for Employment of Philip J. Landau, Esq.

        (“Mr. Landau”) and the law firm of Shraiberg, Landau & Page, P.A. (“SLP”, and with Mr. Landau,

        the “Firm”) as Special Litigation Counsel to the Debtor Pursuant to Sections 327(a) and 328 of the

        Bankruptcy Code (the “Application”) [ECF No. 77]. Attached to the Application, as Exhibit A, is

        the Affidavit of Proposed Attorney for the Debtor (the “Affidavit”) made by Mr. Landau.

                 The Court has reviewed the Application and the Affidavit, and finds that: (a) Mr. Landau

        is duly qualified to practice in this Court pursuant to Local Rule 2090-1(A); (b) the Affidavit makes


        {2234/000/00417810}
               Case 18-19441-EPK         Doc 136      Filed 10/11/18     Page 2 of 3



relevant disclosures as required by Federal Rules of Bankruptcy Procedure 2014 and 2016; (c) the

Affidavit contains a verified statement as required by Federal Rule of Bankruptcy Procedure 2014

demonstrating the disinterestedness of the Firm; (d) the Firm does not hold or represent any interest

adverse to the Debtor’s estate; (e) the Firm is a disinterested person as required by 11 U.S.C. §

327(a) and within the meaning of 11 U.S.C. § 101(14); and (f) due and proper notice of the

Application has been provided to all parties entitled thereto.

         For the foregoing reasons, the reasons stated on the record, and being otherwise fully

advised in the premises, it is ORDERED AND ADJUDGED that:

         1.     The Application [ECF No. 20] is APPROVED, on a final basis, nunc pro tunc to

the date when services were first rendered.

         2.     The Debtor is authorized to employ and retain the Firm as special counsel in this

case to represent it in on a contingency fee basis pursuant to Section 328 of the Bankruptcy Code

(“Special Litigation Counsel”), to prosecute litigation clams the Debtor determines are appropriate

to bring which may include, inter alia, (i) adjudicating the validity, priority and/or extent of liens

and mortgages upon assets of the Debtor; (ii) the investigation and prosecution of Chapter 5

avoidance claims; (iii) the consolidation of the Debtor’s estate with other debtor or non-debtor

entities or estates and (iv) any and all other claims that the Debtor determines require investigation

and/or the prosecution of litigation, subject to the consent and approval of the Firm (collectively,

the “Litigation Claims”) as set forth in the Application and in accordance with the terms of this

Order.

         3.     As compensation for its services to the Debtor for such Litigation Claims, the Firm

will receive an amount equal to 35% of any asset recovered or economic benefit received by the

estate on account of any Litigation Claims, payable upon the approval of any settlement in

which a recovery is obtained or actually recovered pursuing such Litigation Claims. For avoidance


{2234/000/00417810}                               2
              Case 18-19441-EPK           Doc 136     Filed 10/11/18      Page 3 of 3



of doubt, the Firm shall be entitled to receive 35% of any alleged secured debt that is reduced or

avoided for the benefit of the estate. In the event of an appeal in any specific claim, the contingency

fee shall increase to 40%. The Debtor’s bankruptcy estate will also be responsible for the payment

of all out-of-pocket costs and expenses incurred in connection with the Litigation Claims.

       4.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                                  ###

SUBMITTED BY:

Philip J. Landau, Esq.
Shraiberg, Landau & Page, P.A.
Attorneys for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-526-8459
Facsimile: 561-998-0047
Email: plandau@slp.law

Philip J. Landau is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00417810}                               3
